Exhibit 10.2

 

GENERAL CONTINUING GUARANTY

 

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of December 20,
2012, is executed and delivered by BOISE CASCADE HOLDINGS, L.L.C., a Delaware
limited liability company (“Guarantor”), in favor of WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, as agent for the Lender
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns, if any, in such capacity, “Agent”), in light of the
following:

 

WHEREAS, Boise Cascade, L.L.C., a Delaware limited liability company (“Boise
Cascade”), Boise Cascade Building Materials Distribution, L.L.C., a Delaware
limited liability company (“Boise Building”), and Boise Cascade Wood Products,
L.L.C., a Delaware limited liability company (“Boise Wood Products”) (Boise
Cascade, Boise Building, and Boise Wood Products each a “Borrower” and
collectively, the “Borrowers”), the below defined Lenders, and Agent entered
into that certain Credit Agreement dated as of July 13, 2011 (as amended,
restated, modified, renewed or extended from time to time, the “Credit
Agreement”);

 

WHEREAS, Guarantor is an Affiliate of Boise Cascade, Boise Building, and Boise
Wood Products and, as such, will benefit by virtue of the financial
accommodations extended to Borrowers by the Lender Group; and

 

WHEREAS, in order to induce the Lender Group to continue to extend the loans and
other financial accommodations to Borrowers pursuant to the Credit Agreement,
and in consideration thereof, and in consideration of any loans or other
financial accommodations heretofore or hereafter extended by the below defined
Lender Group to Borrowers pursuant to the Loan Documents, Guarantor has agreed
to guaranty the Guarantied Obligations.

 

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows:

 

1.                                      Definitions and Construction.

 

(a)                                 Definitions.  Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.  The following terms, as used in this Guaranty, shall have the
following meanings:

 

“Agent” has the meaning set forth in the preamble to this Guaranty.

 

“Borrowers” has the meaning set forth in the recitals to this Guaranty.

 

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

 

“Guarantied Obligations” means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letters), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agent, the Lenders or the Issuing
Lender (or any of them) in enforcing any rights under this Guaranty.  Without
limiting the generality of the foregoing, Guarantied Obligations shall include
all amounts that constitute part of the Guarantied Obligations and would be owed
by the Borrowers to the Agent, the Lenders or the Issuing Lender but for the
fact that they are unenforceable or not allowable, including due to the

 

1

--------------------------------------------------------------------------------


 

existence of a bankruptcy, reorganization, other Insolvency Proceeding or
similar proceeding involving any Borrower or any other guarantor.

 

“Guarantor” has the meaning set forth in the preamble to this Guaranty.

 

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

 

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

 

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions
thereof (together with their respective successors and assigns).

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

 

(b)                                 Construction.  Unless the context of this
Guaranty clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the part includes the
whole, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms in this Guaranty refer to this Guaranty as a whole and not to any
particular provision of this Guaranty.  Section, subsection, clause, schedule,
and exhibit references herein are to this Guaranty unless otherwise specified. 
Any reference in this Guaranty to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  Neither this
Guaranty nor any uncertainty or ambiguity herein shall be construed or resolved
against the Lender Group or Borrowers, whether under any rule of construction or
otherwise.  On the contrary, this Guaranty has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of Guarantor
and Agent.  Any reference herein to the satisfaction, repayment, or payment in
full of the Guarantied Obligations shall mean the repayment in full in cash or
immediately available funds (or, (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Guarantied Obligations (including the payment
of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Guarantied Obligations)
under Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Guarantied Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record and any Record transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.  The captions and headings are for convenience of reference only and
shall not affect the construction of this Guaranty.

 

2.                                      Guarantied Obligations.  Guarantor
hereby irrevocably and unconditionally guaranties to Agent, for the benefit of
the Lender Group and the Bank Product Providers, as and for its own debt, until
the final payment in full thereof (other than with respect to indemnities and
other contingent Obligations not yet due and payable), in cash, has been made,
(a) the due and punctual payment of the Guarantied Obligations,

 

2

--------------------------------------------------------------------------------


 

when and as the same shall become due and payable, whether at maturity, pursuant
to a mandatory prepayment requirement, by acceleration, or otherwise; it being
the intent of Guarantor that the guaranty set forth herein shall be a guaranty
of payment and not a guaranty of collection; and (b) the punctual and faithful
performance, keeping, observance, and fulfillment by Borrowers of all of the
agreements, conditions, covenants, and obligations of Borrowers contained in the
Credit Agreement and under each of the other Loan Documents.

 

3.                                      Continuing Guaranty.  This Guaranty
includes Guarantied Obligations arising under successive transactions
continuing, compromising, extending, increasing, modifying, releasing, or
renewing the Guarantied Obligations, changing the interest rate, payment terms,
or other terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, Guarantor hereby waives any
right to revoke this Guaranty as to future Guarantied Obligations.  If such a
revocation is effective notwithstanding the foregoing waiver, Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Agent, (b) no such revocation shall
apply to any Guarantied Obligations in existence on the date of receipt by Agent
of such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (c) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of the Lender Group in existence on the
date of such revocation, (d) no payment by Guarantor, any Borrower, or from any
other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of Guarantor hereunder, and
(e) any payment by any Borrower or from any source other than Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

 

4.                                      Performance Under this Guaranty.  In the
event that Borrowers fail to make any payment of any Guarantied Obligations, on
or prior to the due date thereof, or if Borrowers shall fail to perform, keep,
observe, or fulfill any other obligation referred to in clause (b) of Section 2
of this Guaranty in the manner provided in the Credit Agreement or any other
Loan Document, Guarantor immediately shall cause, as applicable, such payment in
respect of the Guarantied Obligations to be made or such obligation to be
performed, kept, observed, or fulfilled.

 

5.                                      Primary Obligations.  This Guaranty is a
primary and original obligation of Guarantor, is not merely the creation of a
surety relationship, and is an absolute, unconditional, and continuing guaranty
of payment and performance which shall remain in full force and effect without
respect to future changes in conditions.  Guarantor hereby agrees that it is
directly, jointly and severally with any other guarantor of the Guarantied
Obligations, liable to Agent, for the benefit of the Lender Group and the Bank
Product Providers, that the obligations of Guarantor hereunder are independent
of the obligations of Borrowers or any other guarantor, and that a separate
action may be brought against Guarantor, whether such action is brought against
any Borrower or any other guarantor or whether any Borrower or any other
guarantor is joined in such action.  Guarantor hereby agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by any member of the Lender Group or any Bank Product Provider of
whatever remedies they may have against any Borrower or any other guarantor, or
the enforcement of any lien or realization upon any security by any member of
the Lender Group or any Bank Product Provider.  Guarantor hereby agrees that any
release which may be given by Agent to any Borrower or any other guarantor, or
with respect to any property or asset subject to a Lien, shall not release
Guarantor.  Guarantor consents and agrees that no member of the Lender Group nor
any Bank Product Provider shall be under any obligation to marshal any property
or assets of any Borrower or any other guarantor in favor of Guarantor, or
against or in payment of any or all of the Guarantied Obligations.

 

3

--------------------------------------------------------------------------------


 

6.                                      Waivers.

 

(a)                                 To the fullest extent permitted by
Applicable Law, Guarantor hereby waives: (i) notice of acceptance hereof;
(ii) notice of any loans or other financial accommodations made or extended
under the Credit Agreement, or the creation or existence of any Guarantied
Obligations; (iii) notice of the amount of the Guarantied Obligations, subject,
however, to Guarantor’s right to make inquiry of Agent to ascertain the amount
of the Guarantied Obligations at any reasonable time; (iv) notice of any adverse
change in the financial condition of Borrowers or of any other fact that might
increase Guarantor’s risk hereunder; (v) notice of presentment for payment,
demand, protest, and notice thereof as to any instrument among the Loan
Documents; (vi) notice of any Default or Event of Default under any of the Loan
Documents; and (vii) all other notices (except if such notice is specifically
required to be given to Guarantor under this Guaranty or any other Loan
Documents to which Guarantor is a party) and demands to which Guarantor might
otherwise be entitled.

 

(b)                                 To the fullest extent permitted by
Applicable Law, Guarantor hereby waives the right by statute or otherwise to
require any member of the Lender Group or any Bank Product Provider, to
institute suit against any Borrower or any other guarantor or to exhaust any
rights and remedies which any member of the Lender Group or any Bank Product
Provider, has or may have against any Borrower or any other guarantor.  In this
regard, Guarantor agrees that it is bound to the payment of each and all
Guarantied Obligations, whether now existing or hereafter arising, as fully as
if the Guarantied Obligations were directly owing to Agent, the Lender Group, or
the Bank Product Providers, as applicable, by Guarantor.  Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been fully and
finally performed and indefeasibly paid in full in cash, to the extent of any
such payment) of any Borrower or by reason of the cessation from any cause
whatsoever of the liability of any Borrower in respect thereof.

 

(c)                                  To the fullest extent permitted by
Applicable Law, Guarantor hereby waives: (i) any right to assert against any
member of the Lender Group or any Bank Product Provider, any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against any Borrower or any other party liable to any member
of the Lender Group or any Bank Product Provider; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor; (iii) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group or any Bank Product
Provider including any defense based upon an impairment or elimination of
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
Guarantor against Borrowers or other guarantors or sureties; (iv) the benefit of
any statute of limitations affecting Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guarantied Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to Guarantor’s liability hereunder.

 

(d)                                 Until the Guarantied Obligations have been
paid in full in cash (other than with respect to indemnities and other
contingent Obligations not yet due and payable), (i) Guarantor hereby postpones
and agrees not to exercise any right of subrogation Guarantor has or may have as
against Borrowers with respect to the Guarantied Obligations; (ii) Guarantor
hereby postpones and agrees not to exercise any right to proceed against any
Borrower or any other Person now or hereafter liable on account of the
Obligations for contribution, indemnity, reimbursement, or any other similar
rights (irrespective of whether direct or indirect, liquidated or contingent);
and (iii) Guarantor hereby postpones and agrees not to exercise any right it may
have to proceed or to seek recourse against or with respect to any property or
asset of any Borrower or any other Person now or hereafter liable on account of
the Obligations.  Notwithstanding anything to the contrary contained in this
Guaranty, Guarantor shall not exercise any rights of subrogation, contribution,
indemnity, reimbursement or other similar rights against, and shall not proceed
or seek recourse against or with respect to any property or asset of, any
Borrower or any other guarantor (including after payment in full of the
Guaranteed Obligations) if all or any portion of the Obligations have been
satisfied in connection with an

 

4

--------------------------------------------------------------------------------


 

exercise of remedies in respect of the Stock of any Borrower or such other
guarantor whether pursuant to the Security Agreement or otherwise.

 

(e)                                  If any of the Guarantied Obligations or the
obligations of Guarantor under this Guaranty at any time are secured by a
mortgage or deed of trust upon real property, any member of the Lender Group or
any Bank Product Provider may elect, in its sole discretion, upon a default with
respect to the Guarantied Obligations or the obligations of Guarantor under this
Guaranty, to foreclose such mortgage or deed of trust judicially or
nonjudicially in any manner permitted by law, before or after enforcing this
Guaranty, without diminishing or affecting the liability of Guarantor
hereunder.  Guarantor understands that (a) by virtue of the operation of
antideficiency law applicable to nonjudicial foreclosures, an election by any
member of the Lender Group or any Bank Product Provider to nonjudicially
foreclose on such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of Guarantor against Borrowers or other guarantors or sureties, and
(b) absent the waiver given by Guarantor herein, such an election would estop
any member of the Lender Group and the Bank Product Providers from enforcing
this Guaranty against Guarantor.  Understanding the foregoing, and understanding
that Guarantor is hereby relinquishing a defense to the enforceability of this
Guaranty, Guarantor hereby waives any right to assert against any member of the
Lender Group or any Bank Product Provider any defense to the enforcement of this
Guaranty, whether denominated “estoppel” or otherwise, based on or arising from
an election by any member of the Lender Group or any Bank Product Provider to
nonjudicially foreclose on any such mortgage or deed of trust or as a result of
any other exercise of remedies, whether under a mortgage or deed of trust or
under any personal property security agreement.  Guarantor understands that the
effect of the foregoing waiver may be that Guarantor may have liability
hereunder for amounts with respect to which Guarantor may be left without rights
of subrogation, reimbursement, contribution, or indemnity against Borrowers or
other guarantors or sureties.

 

(f)                                   Without limiting the generality of any
other waiver or other provision set forth in this Guaranty, Guarantor waives all
rights and defenses that Guarantor may have if all or part of the Guarantied
Obligations are secured by real property.  This means, among other things:

 

(i)                                     Any member of the Lender Group or any
Bank Product Provider may collect from Guarantor without first foreclosing on
any real or personal property collateral that may be pledged by Guarantor, any
Borrower, or any other guarantor.

 

(ii)                                  If any member of the Lender Group or any
Bank Product Provider forecloses on any real property collateral that may be
pledged by Guarantor, any Borrower or any other guarantor:

 

(1)                                 The amount of the Guarantied Obligations or
any obligations of any guarantor in respect thereof may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.

 

(2)                                 Agent may collect from Guarantor even if any
member of the Lender Group or any Bank Product Provider, by foreclosing on the
real property collateral, has destroyed any right Guarantor may have to collect
from any Borrower or any other Guarantor.

 

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.

 

(g)                                  WITHOUT LIMITING THE GENERALITY OF ANY
OTHER WAIVER OR OTHER PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL
RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE
LENDER GROUP OR ANY BANK PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE

 

5

--------------------------------------------------------------------------------


 

GUARANTIED OBLIGATIONS, HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST ANY BORROWER BY THE OPERATION OF APPLICABLE LAW.

 

(h)                                 Without limiting the generality of any other
waiver or other provision set forth in this Guaranty, Guarantor hereby also
agrees to the following waivers:

 

(i)                                     Agent’s right to enforce this Guaranty
is absolute and is not contingent upon the genuineness, validity or
enforceability of the Guarantied Obligations or any of the Loan Documents. 
Guarantor agrees that Agent’s rights under this Guaranty shall be enforceable
even if Borrowers had no liability at the time of execution of the Loan
Documents or the Guarantied Obligations are unenforceable in whole or in part,
or any Borrower ceases to be liable with respect to all or any portion of the
Guarantied Obligations.

 

(ii)                                  Guarantor agrees that Agent’s rights under
the Loan Documents will remain enforceable even if the amount guaranteed
hereunder is larger in amount and more burdensome than that for which Borrowers
are responsible.  The enforceability of this Guaranty against Guarantor shall
continue until all sums due under the Loan Documents have been paid in full and
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any security or collateral for Borrowers’ obligations under
the Loan Documents, from whatever cause, the failure of any security interest in
any such security or collateral or any disability or other defense of any
Borrower, any other guarantor of any Borrower’s obligations under any other Loan
Document, any pledgor of collateral for any person’s obligations to Agent or any
other person in connection with the Loan Documents.

 

(iii)                               Guarantor waives the right to require Agent
to (A) proceed against any Borrower, any guarantor of any Borrower’s obligations
under any Loan Document, any other pledgor of collateral for any person’s
obligations to Agent or any other person in connection with the Guarantied
Obligations, (B) proceed against or exhaust any other security or collateral
Agent may hold, or (C) pursue any other right or remedy for Guarantor’s benefit,
and agrees that Agent may exercise its right under this Guaranty without taking
any action against any Borrower, any other guarantor of any Borrower’s
obligations under the Loan Documents, any pledgor of collateral for any person’s
obligations to Agent or any other person in connection with the Guarantied
Obligations, and without proceeding against or exhausting any security or
collateral Agent holds.

 

7.                                      Releases.  Guarantor consents and agrees
that, without notice to or by Guarantor and without affecting or impairing the
obligations of Guarantor hereunder, any member of the Lender Group or any Bank
Product Provider may, by action or inaction, compromise or settle, shorten or
extend the Maturity Date or any other period of duration or the time for the
payment of the Obligations, or discharge the performance of the Obligations, or
may refuse to enforce the Obligations, or otherwise elect not to enforce the
Obligations, or may, by action or inaction, release all or any one or more
parties to, any one or more of the terms and provisions of the Credit Agreement
or any of the other Loan Documents or may grant other indulgences to any
Borrower or any other guarantor in respect thereof, or may amend or modify in
any manner and at any time (or from time to time) any one or more of the
Obligations, the Credit Agreement or any other Loan Document (including any
increase or decrease in the principal amount of any Obligations or the interest,
fees or other amounts that may accrue from time to time in respect thereof), or
may, by action or inaction, release or substitute any Borrower or any guarantor,
if any, of the Guarantied Obligations, or may enforce, exchange, release, or
waive, by action or inaction, any security for the Guarantied Obligations or any
other guaranty of the Guarantied Obligations, or any portion thereof.

 

8.                                      No Election.  The Lender Group and the
Bank Product Providers shall have the right to seek recourse against Guarantor
to the fullest extent provided for herein and no election by any member of the
Lender Group or any Bank Product Provider to proceed in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of the Lender Group’s or any Bank Product Provider’s right to proceed in
any other form of action or proceeding or against other parties unless Agent, on
behalf of

 

6

--------------------------------------------------------------------------------


 

the Lender Group or the Bank Product Providers, has expressly waived such right
in writing.  Specifically, but without limiting the generality of the foregoing,
no action or proceeding by the Lender Group or the Bank Product Providers under
any document or instrument evidencing the Guarantied Obligations shall serve to
diminish the liability of Guarantor under this Guaranty except to the extent
that the Lender Group and the Bank Product Providers finally and unconditionally
shall have realized indefeasible payment in full of the Guarantied Obligations
by such action or proceeding.

 

9.                                      Revival and Reinstatement.  If the
incurrence or payment of the Guarantied Obligations or the obligations of
Guarantor under this Guaranty by Guarantor or the transfer by Guarantor to Agent
of any property of Guarantor should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

10.                               Financial Condition of Borrowers.  Guarantor
represents and warrants to the Lender Group and the Bank Product Providers that
it is currently informed of the financial condition of Borrowers and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Guarantied Obligations.  Guarantor further
represents and warrants to the Lender Group and the Bank Product Providers that
it has read and understands the terms and conditions of the Credit Agreement and
each other Loan Document.  Guarantor hereby covenants that it will continue to
keep itself informed of Borrowers’ financial condition, the financial condition
of other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Guarantied Obligations.

 

11.                               Payments; Application.  All payments to be
made hereunder by Guarantor shall be made in Dollars, in immediately available
funds, and without deduction (whether for taxes or otherwise) or offset and
shall be applied to the Guarantied Obligations in accordance with the terms of
the Credit Agreement.

 

12.                               Attorneys’ Fees and Costs.  Guarantor agrees
to pay, on demand, all attorneys fees and all other costs and expenses which may
be incurred by Agent or the Lender Group in connection with the enforcement of
this Guaranty or in any way arising out of, or consequential to, the protection,
assertion, or enforcement of the Guarantied Obligations (or any security
therefor), irrespective of whether suit is brought.

 

13.                               Notices.  All notices and other communications
hereunder to Agent shall be in writing and shall be mailed, sent, or delivered
in accordance Section 11 of the Credit Agreement.  All notices and other
communications hereunder to Guarantor shall be in writing and shall be mailed,
sent, or delivered in care of Borrowers in accordance with Section 11 of the
Credit Agreement.

 

14.                               Cumulative Remedies.  No remedy under this
Guaranty, under the Credit Agreement, or any other Loan Document is intended to
be exclusive of any other remedy, but each and every remedy shall be cumulative
and in addition to any and every other remedy given under this Guaranty, under
the Credit Agreement, or any other Loan Document, and those provided by law.  No
delay or omission by the Lender Group or Agent on behalf thereof to exercise any
right under this Guaranty shall impair any such right nor be construed to be a
waiver thereof.  No failure on the part of the Lender Group or Agent on behalf
thereof to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right under this Guaranty preclude any other or further exercise thereof or
the exercise of any other right.

 

7

--------------------------------------------------------------------------------


 

15.                               Severability of Provisions.  Each provision of
this Guaranty shall be severable from every other provision of this Guaranty for
the purpose of determining the legal enforceability of any specific provision.

 

16.                               Entire Agreement; Amendments.  This Guaranty
constitutes the entire agreement between Guarantor and the Lender Group
pertaining to the subject matter contained herein.  This Guaranty may not be
altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
Guarantor and Agent, on behalf of the Lender Group.  Any such alteration,
amendment, modification, waiver, or consent shall be effective only to the
extent specified therein and for the specific purpose for which given.  No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar, right or
default or otherwise prejudice the rights and remedies hereunder.

 

17.                               Successors and Assigns.  This Guaranty shall
be binding upon Guarantor and its successors and assigns and shall inure to the
benefit of the successors and assigns of the Lender Group and the Bank Product
Providers; provided, however, Guarantor shall not assign this Guaranty or
delegate any of its duties hereunder without Agent’s prior written consent and
any unconsented to assignment shall be absolutely null and void.  In the event
of any assignment, participation, or other transfer of rights by the Lender
Group or the Bank Product Providers, the rights and benefits herein conferred
upon the Lender Group and the Bank Product Providers shall automatically extend
to and be vested in such assignee or other transferee.

 

18.                               No Third Party Beneficiary.  This Guaranty is
solely for the benefit of each member of the Lender Group, each Bank Product
Provider, and each of their successors and assigns and may not be relied on by
any other Person.

 

19.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  GUARANTOR AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19.

 

GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL

 

8

--------------------------------------------------------------------------------


 

RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

20.                               Counterparts; Telefacsimile Execution.  This
Guaranty may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Guaranty.  Delivery of an executed counterpart
of this Guaranty by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of this Guaranty.  Any party delivering an
executed counterpart of this Guaranty by telefacsimile also shall deliver an
original executed counterpart of this Guaranty but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Guaranty.

 

21.                               Agreement to be Bound.  Guarantor hereby
agrees to be bound by each and all of the terms and provisions of the Credit
Agreement applicable to Guarantor.  Without limiting the generality of the
foregoing, by its execution and delivery of this Guaranty, Guarantor hereby: 
(a) makes to the Lender Group each of the representations and warranties set
forth in the Credit Agreement applicable to Guarantor fully as though Guarantor
were a party thereto, and such representations and warranties are incorporated
herein by this reference, mutatis mutandis; and (b) agrees and covenants (i) to
do each of the things set forth in the Credit Agreement that Borrowers agree and
covenant to cause a Subsidiary and/or a Loan Party to do, and (ii) to not do
each of the things set forth in the Credit Agreement that Borrowers agree and
covenant to cause a Subsidiary and/or a Loan Party not to do, in each case,
fully as though Guarantor was a party thereto, and such agreements and covenants
are incorporated herein by this reference, mutatis mutandis.

 

[Signature page to follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

 

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

[SIGNATURE PAGE TO GUARANTY]

 

--------------------------------------------------------------------------------